IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FREEDOM ARDMORE LP,                        :   No. 18 MAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
LOWER MERION TOWNSHIP BOARD OF             :
COMMISSIONERS,                             :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of June, 2022, the Petition for Allowance of Appeal is

DENIED.